Title: To Thomas Jefferson from Charles Jared Ingersoll, 21 October 1824
From: Ingersoll, Charles Jared
To: Jefferson, Thomas


Sir
Philadelphia
21 October 1824
your kind letter of the 16. instant, recieved to day, induces me to trouble you again for the purpose of sending you another copy of a tract of which I now learn for the first time that you never recieved that which I forwarded by post to your address about this time last year—Some of my friends, particularly Mr Short, Mr Harris, and formerly Mr Rush, having occasionally gratified a curiosity I have always felt to be informed of the habits of Monticello, I know that an importunate correspondence is one of the penalties attached to your elevation. you must impute my share in this intrusion to the strong desire I feel to cultivate your approbation & to profit by your JudgmentI am your humble servantC. J. Ingersoll